        Case 1:19-cr-00676-PGG Document 100 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

              -against-                                           ORDER

ALEXEI SAAB,                                                 19 Cr. 676 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The hearing scheduled for June 21, 2021 concerning Defendant’s pretrial motions

is adjourned to July 12, 2021 at 2:00 p.m. in Courtroom 705 of the Thurgood Marshall United

States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       June 16, 2021
